Citation Nr: 1139289	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  96-27 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a forehead scar.

2.  Entitlement to an initial compensable evaluation for malaria.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  That decision denied service connection for a scar on the forehead, but granted service connection for malaria and assigned a noncompensable evaluation effective from January 19, 1995.

The Board also observes that the Veteran's appeal had originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the pendency of the appeal, the RO issued a rating decision in November 2010 granting service connection for that disorder and assigning a 50 percent disability evaluation effective from January 19, 1994.  As such, the benefit was granted in full, and no further consideration is necessary.  

The Veteran did later submit a notice of disagreement in December 2010 seeking a higher initial evaluation for PTSD, and a statement of the case was issued in May 2011.  However, to date the Veteran has not yet submitted a substantive appeal for that issue, and therefore, no further consideration is necessary at this time.  The Veteran is advised that he can still submit a substantive appeal within the remainder of the one-year period from the date of mailing of the notification of the December 2010 rating decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 


FINDINGS OF FACT

1.  The RO denied service connection for a forehead scar in an April 1982 decision.  

2.  The Veteran was notified of the April 1982 decision, but he did not appeal.

3.  The evidence received since the April 1982 decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a forehead scar. 

4.  The Veteran has not had a relapse of malaria, and there are no residuals present.


CONCLUSIONS OF LAW

1.  The Apri 1982 decision, which denied service connection for a forehead scar, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.110 (2010). 

2.  The evidence received subsequent to the April 1982 decision is not new and material, and the claim for service connection for a forehead scar is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The criteria for an initial compensable evaluation for malaria have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.88b Diagnostic Code 6304 (1995-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In letters dated November 2010, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also furnished the requisite information pertaining to a claim for an increased rating.  In addition, the letters also advised the Veteran of how disability ratings and effective dates are determined.

The letters also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disability.  The Veteran was informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The Board further notes that the November 2010 letter informed the Veteran that new and material evidence was needed to reopen the claim for service connection for a scar of the forehead and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds, therefore, that he received adequate notice.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, medical records from a correctional facility, and the report of a VA examination.  

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for a forehead scar.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) (2010). 

The Board also notes that the Veteran has not been provided a VA examination in connection with his claim for a higher initial evaluation for malaria.  However, the Veteran is incarcerated, and such an examination was not possible.  The RO did attempt to arrange for an examination to be conducted at the correctional facility to have him brought to a VA Medical Center (VAMC) for evaluation.  Nevertheless, it was noted that no one was able to go there, and the correctional facility would not bring him to the VAMC.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Court has also recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the veteran's incarceration. See E.g. Bolton v. Brown, 8 Vet. App. 185, 191   (1995) (holding that the Secretary lacked the authority to compel the warden of a state prison to release a veteran for psychiatric examination).   

The Board finds that it would be fruitless to remand the case for a VA examination, as VA has determined that it would not be feasible given the Veteran's incarceration, the unavailability of someone to provide the examination at the correctional facility, and the facility's inability bring him to a VAMC.  In the circumstances of this case, additional efforts to assist the Veteran would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Law and Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Forehead Scar 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Once entitlement to service connection for a disability has been denied by a rating decision that determination is final, in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In this case, the Board observes that the Veteran's claim for service connection for a forehead scar was previously considered and denied by the RO in a decision dated in April 1982.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In the April 1982 decision, the RO observed that there was no evidence of the existence of facial wounds or a concussion in the Veteran's service treatment records or elsewhere.  The evidence of record at that time included the Veteran's service treatment records and the report of a VA examination.  The service treatment records show no complaints or findings pertaining to a scar of the forehead, and the Veteran denied having a history of a head injury on the report of medical history in February 1970.  The scalp, head, and face were also evaluated as normal on the separation examination in February 1970, and no scars were noted.

On a VA surgical examination in March 1982, the Veteran indicated he had suffered a contusion and laceration on the left side of his forehead while he was in service.  He believed that he was hit by shrapnel from a Howitzer and claimed that he received sutures at the time of the injury.   An examination revealed a scar in the left upper portion of the forehead that was covered by his hair.  The diagnosis was a residual scar of the forehead.

The evidence associated with the claims file subsequent to the April 1982 decision includes VA medical records, private medical records, and an October 1996 VA PTSD examination report, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a forehead scar. 
The Board notes that there are private medical records from a correctional faculty noting that the Veteran had been in an altercation in May 1985 and had a laceration on his forehead.  In September 1987, he reported he had a shrapnel wound to the head in Vietnam.  This evidence is certainly new in that it was not of record at that time of the April 1982 decision.  However, the evidence merely confirms that the Veteran has a forehead scar.  Such information was of record at the time of 1982 decision, and as such, the evidence is cumulative and redundant.  Therefore, the Board finds that these records are not new and material.  

With respect to the VA medical records and the October 1996 PTSD  VA examination report, the Board finds that they are new in that they were certainly not of record at the time of the April 1982 decision.  However, these records do not document any complaints, treatment, or diagnosis of a forehead scar.  Nor do they provide an opinion relating a current scar to his military service.  As such, the records do not relate to an unestablished necessary to substantiate the claim.  Therefore, the Board finds that the VA medical records and the VA examination report are not new and material. 

With respect to the Veteran's own statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  Such statements are cumulative and redundant, in that they reiterate the assertions already made by the Veteran at the time of the April 1982 decision.  As such, they are duplicative of the evidence already of record.  Further, while a layperson is, just as the Veteran, competent to relate a personal observation, the Veteran cannot provide probative evidence establishing a relationship between a current disorder and the Veteran's military service.  In this regard, the Board notes that generally, only medical professionals are competent to render an opinion on matters of medical etiology or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, the United States Court of Appeals for Veterans Claims (Court) has noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection. See Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board concludes that the Veteran's assertions are not new and material evidence. 

Significantly, the evidence missing at the time of the April 1982 decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran currently has a forehead scar that manifested in service or that it otherwise related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a forehead scar. 


II.  Malaria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran is currently assigned an initial compensable evaluation for malaria pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Board notes that during the pendency of this appeal, VA issued new regulations for rating malaria under 38 C.F.R. § 4.88b, which became effective August 30, 1996.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to August 30, 1996, neither the RO nor the Board could apply the revised rating schedule. 

Prior to August 30, 1996, Diagnostic Code 6304 provided a 10 percent evaluation for malaria, recently active with one relapse in the past year; or old cases with moderate disability.  A 30 percent evaluation was assigned for malaria, recently active with 2 relapses in past 6 months; or old cases with anemia.  A 50 evaluation was contemplated for malaria, clinically active so as to require intensive treatment; recently active with 3 or more relapses over past 6 months; or old cases with marked general impairment of health.  A 100 percent evaluation was warranted for malaria, clinically active so as to require hospital treatment for a contemplated or elapsed period of 14 days or more; or with a combination of cerebral symptoms, enlarged spleen, anemia or other severe symptoms.  38 C.F.R. Part 4, Diagnostic Code 6304 (1996).  

The evaluations under Code 6304 are to be assigned on the basis of dates and frequency of recurrences and relapses and severity of significant residuals, if any, based on the clinical records of the service department or other acceptable evidence relating to the period of service, or on medical evidence relating to the period after discharge, recording sufficient clinical findings, when considered in accordance with all other data of record, to support the conclusion that there exists a compensable or higher degree of disability from malaria.  Hereafter, service connection will not be conceded based on notation in service records of history alone furnished by the veteran, nor will compensable ratings be assigned based on the veteran's unsupported claim or statement; however, determinations heretofore made will not be reversed on the basis of this change in policy.  The evidence of others under oath may be accepted to establish frequency of relapses or recurrences over a period of 1 year only, from date of last medically confirmed relapse or recurrence in service or subsequently.  38 C.F.R. Part 4, Diagnostic Code 6304, Note (1), effective prior to August 30, 1996.  

Following a rating period of one year based on relapse or recurrence, the veteran will be notified that his compensation will be discontinued unless he submits evidence from a physician showing recurrent attacks or other disabling effects of malaria.  Additionally, following a 36-month period of compensation, he must report to a VA medical facility during an actual relapse of the disease to obtain a blood smear.  If the blood smear is positive for malaria, the case must be sent to the Director, Compensation and Pension Service, for acceptance of the diagnosis of malaria for rating purposes.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 2, effective prior to August 30, 1996.

The revised criteria provide for a 100 percent evaluation for malaria as an active disease.  The accompanying note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If a veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, DC 6304.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has contended that an initial compensable evaluation is warranted for malaria.  In particular, he has claimed that he had a recurrence of the disease while he was incarcerated.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 13 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303   (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed the medical records from the correctional facilities in which the Veteran has been committed, and there is no indication that he had a recurrence of malaria while incarcerated or that he had any symptoms associated with malaria.  Indeed, there have been no documented complaints or findings.  Moreover, the Board notes that the Veteran has been convicted of perjury.  As such, the Board finds his statements regarding the recurrence of malaria to be not credible.  

There is no other evidence showing that malaria has been an active disease at any time during the Veteran's claim.  In addition, the Board observes there is no indication of any residuals, to include residuals affecting his spleen or liver.

As previously discussed, the RO attempted to schedule a VA examination in April 2011, but the correctional facility and the VA were unable to accommodate the request.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Court has also recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the veteran's incarceration. See E.g. Bolton v. Brown, 8 Vet. App. 185, 191   (1995) (holding that the Secretary lacked the authority to compel the warden of a state prison to release a veteran for psychiatric examination).   

Based on the foregoing, there is no simply no competent and credible evidence showing that the Veteran has had active malaria with relapse or any associated residuals.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for malaria.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the malaria is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).   In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected malaria under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a forehead scar is denied.

An initial compensable evaluation for malaria is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


